IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-10,924-25


                      EX PARTE RAY STEWART MARION, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              CAUSE NO. CR-22,300-V
                          TH
                IN THE 385 DISTRICT COURT FROM MIDLAND COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of aggravated sexual assault of a child and sentenced to seventy-five

years’ imprisonment. The Eighth Court of Appeals affirmed his conviction. Marion v. State, No.

08-96-00150-CR (Tex. App.—El Paso June 5, 1997). Applicant filed this application for writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

        On January 21, 1998, this Court denied application number WR-10,924-05 based on the

findings of the trial court without a hearing. Of the numerous applications filed by Applicant, the

-05 is the only one in which this Court’s disposition relied upon the trial court’s findings of fact. The

current application alleges that there was prosecutorial misconduct in the review of Applicant’s
                                                                                                     2

subsequent habeas applications in Midland County. It has been determined that former assistant

district attorney Ralph Petty was paid by the district judges to work on some of Applicant’s

subsequent habeas applications at the same time as he was employed as an appellate prosecutor by

the Midland County District Attorney’s office. That dual employment was not disclosed to this

Court or Applicant at the time his subsequent applications were under consideration.

       However, the Court did not rely on the trial court’s findings for any of the implicated

applications when Petty was working for both the district attorney’s office and the district judges.

Therefore this Court will not reconsider its dispositions of the previously filed applications, and all

prior orders shall stand as issued.

       The current application, cause number WR-10,924-25 is denied.

Filed: August 24, 2022
Do not publish